Citation Nr: 1535766	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  10-15 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a low back disorder with associated radiculopathy of both lower extremities and sciatica, to include as secondary to service-connected right knee disabilities.

2.  Entitlement to service connection for residuals of right ankle surgery, to include as secondary to service-connected right knee disabilities.
 
3.  Entitlement to service connection for a right hip disorder, to include as secondary to service-connected right knee disabilities.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs



ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran had active service from August 1966 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) located in Montgomery, Alabama.

Pursuant to the Veteran's request, a Board hearing was scheduled to be held at the RO in February 2014.  The Veteran failed to appear at the scheduled hearing.  He has not provided any explanation for his failure to appear and did not file a motion for a new hearing.  Therefore, the Board will adjudicate his claim without the benefit of a Board hearing.  See 38 C.F.R. § 20.704(d) (2015).

In July 2014 and February 2015, the case was remanded for additional development and it now returns to the Board for final appellate review.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.   


FINDINGS OF FACT

1.  A low back disorder with associated radiculopathy of both lower extremities and sciatica is not related to any disease, injury, or incident of service, did not manifest within one year of service discharge, and was not caused or aggravated by the Veteran's service-connected right knee disability.

2.  Residuals of right ankle surgery are not related to any disease, injury, or incident of service and was not caused or aggravated by the Veteran's service-connected right knee disability.

3.  A right hip disorder is not related to any disease, injury, or incident of service, did not manifest within one year of service discharge, and was not caused or aggravated by the Veteran's service-connected right knee disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for low back disability with associated radiculopathy of both lower extremities and sciatica have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).

2.  The criteria for service connection for residuals of right ankle surgery have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

3.  The criteria for service connection for right hip disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect). 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, February 2008 and April 2008 letters, sent prior to the initial unfavorable decision issued in June 2008, advised the Veteran of the evidence and information necessary to substantiate his direct and secondary service connection claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letters advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  Accordingly, the Board finds that VA has satisfied its duty to notify the Veteran.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The record contains the Veteran's service treatment records and post-service VA treatment records.  Moreover, the Veteran's statements in support of the claims are of record.  The Board has carefully reviewed such statements and concludes no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any relevant outstanding evidence with respect to the Veteran's claims.  The Board does observe that the most recent April 2015 addendum opinion references a March 2015 treatment record that references the Veteran's complaints of back pain.  That record does not appear to have been uploaded to the Veteran's electronic file; however, there is no reason to remand for such record because it is essentially duplicative evidence.  It is not in dispute that the Veteran has back pain, and there is no evidence that the record is pertinent to the issue of whether or not the lumbar spine is directly related to service or secondary to the Veteran's service-connected right knee disability.  Consequently, the Board finds that VA has satisfied its duty to assist in this regard.

The Veteran was examined in October 2009, February 2010, December 2012, and addendum opinions were obtained in July 2013, August 2014, and April 2015 in order to adjudicate his service connection claims.  The Board finds that, collectively, the VA examinations and opinions are adequate because, as discussed below, they are based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they provide details sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Moreover, the examiner, particularly the most recent April 2015 examiner, offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining an examination and VA opinion has been met. 

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Finally, the Board finds that there was substantial compliance with the Board's prior July 2014 and February 2015 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In the July 2014 remand, the Board directed that AOJ obtain any relevant evidence that may have come into existence since the file was previously at the AOJ, and obtain an addendum opinion addressing whether the Veteran's service-connected right knee disabilities aggravated his claimed back, right ankle, and right hip disorders.  Subsequent to such remand, additional evidence, including an August 2014 addendum opinion, was associated with the record. 

Thereafter, the February 2015 Board remand directed the AOJ to obtain clarification from the August 2014 examiner, or if unavailable, another appropriate examiner, in order to define the term "temporal" as utilized in the August 2014 opinion in regard to the Veteran's back, right ankle, and right hip disorders.  The examiner was also to provide a discussion as to whether the Veteran's back, right ankle, and right hip disorders had undergone a normal progression, and whether the severity of the disorders would be in the same state with or without the service-connected knee disability.  The AOJ was also ordered to issue a supplemental statement of the case that addressed all issues (as the right hip disability was not addressed in the December 2014 supplemental statement of the case).  As noted, an April 2015, addendum opinion was obtained that considered the previous opinions and examination.  Further, an April 2015 supplemental statement of the case addressed all issues, to include the right hip disorder.  

Accordingly, the Board finds that there has been substantial compliance with the July 2014 and February 2015 Board remand directives with respect to the issues decided herein and, therefore, no further remand is necessary.  See Stegall, supra; D'Aries, supra.

Analysis

The Veteran seeks entitlement to service connection for a low back disorder with radiculopathy and sciatica, residuals from right ankle surgery, and a right hip disorder as a result of his military service, or, in the alternative, as secondary to his service-connected right knee disabilities.  In this regard, he is service-connected for degenerative arthrosis of the right knee with subluxation and, prior to December 3, 2012, residuals of meniscectomy of the right, and degenerative arthrosis of the right knee with limitation of extension thereafter.  Indeed, in his November 2007 statement in support of his claims, the Veteran indicated that his service-connected right knee disabilities have led to numerous other problems, to include a severe ankle disorder necessitating surgery, and in the past two years, constant right hip problems and a severe and daily problem with his lower back with radiating pain to his right leg and sciatic joint and sometimes the left leg.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310(b).

The Board must weigh any competent lay evidence and make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both, sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno v. Brown, 6 Vet. App. 465 (1994).  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

By way of background, the Veteran's service treatment records do not reflect any treatment or symptomatology referable to the spine, right ankle, or right hip.  Additionally, the April 1969 discharge examination revealed no abnormalities of the spine or lower extremities upon clinical evaluation.  

In a November 2007 statement, the Veteran indicated that his current lumbar spine, right ankle, and right hip disorders were a result of his service-connected right knee disabilities.

VA treatment records dated from April 2008 to October 2008 show treatment for low back pain.  An April 2008 primary care note documents the Veteran's complaints of back pain for the past 2 years and that such had worsened over the past 6 months.  The Veteran denied any prior history of trauma.  The assessment was chronic low back pain and sciatica.  A May 2008 physical therapy consultation documents the Veteran's chronic low back pain with an onset of 6 years ago.  The Veteran reported constant aching pain on the lumbosacral and SI joint area with burning type radiating pain down to his buttocks to the lateral thigh and lower leg and dorsal right foot.  An October 2008 treatment record documents the Veteran's chronic back pain as well as a past medical history of right ankle injury with torn ligament.  An August 2012 right hip MRI shows mild degenerative changes of both hips without evidence of osteonecrosis.

On a July 2013 VA ankle examination, the Veteran reported he strained his right ankle during active military duty in 1968 and continued to have pain in the ankle.  He indicated that he was walking across the floor and felt pain.  The examiner noted a past history of right ankle surgery in 1998 and that the Veteran experiences chronic residuals consisting of severe painful motion and/or weakness.  X-ray revealed mild deformity of the distal fibula with 2 surgical screws in place, likely due to remote post traumatic/post-surgical change.  Ankle mortise was intact with no acute osseous abnormalities or any significant degenerative changes noted.  No ankle effusion was evident and no bony erosions were seen.  Soft tissues were unremarkable.  Fracture of the right ankle with residual pain was diagnosed.  The examiner noted the Veteran's right ankle disorder was less likely than not incurred in or caused by the Veteran's military service.  She reasoned that there was no documentation to support a chronic condition.

On July 2013 VA spine examination, the Veteran reported he injured his back in 1968 during active military duty.  He indicated he had chronic low back pain during and after military service.  An X-ray revealed evidence of prior laminectomy and discogenic degenerative changes.  Degenerative disc disease of the lumbar spine was diagnosed.  The examiner noted the Veteran's lumbar spine disorder was less likely than not incurred in or caused by the Veteran's military service.  She reasoned that there was no documentation to support a chronic condition.

On July 2013 VA hip examination, the Veteran reported that he had a gradual onset of pain in his right hip.  He denied any on the job injury to his hips.  The Veteran stated that his hip pain was due to the changes in gait secondary to his ankle and knee injury.  An X-ray revealed minimal degenerative change at the hips and with no acute fractures or dislocation noted.  Soft tissues were unremarkable.  Degenerative joint disease of the right hip was diagnosed.  The examiner noted the Veteran's right hip disorder was less likely than not incurred in or caused by the Veteran's military service.  She reasoned that there was no documentation to support a chronic condition and no treatment for his hips during active duty.

In an August 2013 addendum opinion, the examiner opined that the lumbar spine, right ankle, and right hip disorders are not due to the Veteran's service-connected right knee disabilities because there is no documentation to support chronic condition in association with the knee and there is no leg length discrepancy (i.e., shortening of any bones of the lower extremity).

In the July 2014 remand, the Board found that the July 2013 VA examination and August 2013 addendum opinions were inadequate to the extent that they did not address whether the claimed conditions were aggravated by the service-connected right knee disabilities.

In August 2014, a different examiner noted that all of the Veteran's records in VBMS had been reviewed, to include the previous reports from the July 2013 VA examination and August 2013 addendum opinion.  The examiner then opined, with regard to the low back disorder, that such was less likely than not aggravated by the service-connected right knee disabilities.  The examiner noted that a neurosurgeon report from August 2008 indicated that the Veteran had a three year history of back pain.  The examiner stated that there was no temporal relationship to the right knee disability.  Relevant to the right hip disorder, the VA examiner opined that it was less likely than not that the right hip degenerative joint disease (DJD) was aggravated by the service-connected right knee disabilities.  The examiner stated that prior VA examination reports indicated that the Veteran had DJD since 2003, and he was out of the military since 1969; the conditions were not temporally related.  Finally, with regard to the right ankle disorder, the examiner opined that it was less likely than not that such was aggravated by the service-connected right knee disabilities.  The examiner stated that reports indicated that the fracture of the right ankle was in the late 1990's, and the Veteran left service in 1969; there was no temporal relationship to the service-connected knee condition.  The VA examiner also noted that the Veteran's discharge examination in 1969 made no mention of problems related to the back, hip, and right ankle; the examiner stated that these conditions were not present at that time.  The examiner opined that all of these conditions appeared to be primary and not secondary to the service-connected right knee disabilities, and there was no evidence to support a secondary aggravation.

In a February 2015 remand, the Board found the addendum opinion to be unclear as the definition of the term "temporal" (in the context of aggravation) was not apparent from the examiner's discussion.  The Board noted, on remand, the examiner should explain the term "temporal" in relation to a "worsening beyond the normal progression" for the claimed disorders.  The remand also requested that the examiner provide a discussion as to whether the Veteran's claimed disorders have undergone a normal progression, in other words address whether the severity of the disorders would be in the same state with or without the service-connected knee disabilities.

In the April 2015 addendum opinion, the examiner noted that the term "temporal" was only used to indicate that the time of the development of the non-service-connected conditions was long after the Veteran's right knee condition or his military service, which was in the 1960s.  With regard to whether the disorders had undergone a normal progression, the examiner noted that an April 2008 primary care note documented that the Veteran had a 2-year history of back pain and that the records indicated he underwent a lumbar laminectomy in October 2008.  She noted that the Veteran's last visit in March 2015 documents a complaint of back pain.  The examiner noted that it would be speculative to indicate if any of the conditions had undergone a normal progression.  While symptomatic relief is the goal post-surgery, it is not unusual for chronic pain to continue as is the case with the Veteran.  The examiner also commented, with regard to whether the severity of the Veteran's back, right ankle, and right hip disorders, that such would be the same with or without the service-connected right knee disabilities, that the conditions are independent and not felt to be aggravated or caused by his service-connected knee disability, and as such, would most likely be the same.

Finally, the examiner opined that it was less likely than not that the lumbar spine, right hip, and right ankle disorders were aggravated by the service-connected right knee disabilities.  She again reasoned that an August 2008 neurosurgery report indicates the Veteran had a 3 year history of back pain.  Regarding the right hip, she noted that medical records indicate DJD of the right hip since 2003 and that the conditions were not in any way related.  Regarding the right ankle, the examiner found that the Veteran had a right ankle fracture in the late 1990s and that there was no relationship between the service-connected right knee condition and the right ankle fracture.  She further concluded that aggravation is not found in any of these conditions with regard to the service-connected right knee because there is no significant leg length discrepancy, as noted on the last July 2013 examination and August 2013 opinion.  Further, she again noted that the low back, right ankle, and right hip all appeared to be primary conditions and not secondary to the service-connected right knee, and again there was no evidence to support a secondary aggravation.

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for low back, right ankle, and right hip disorders.  In this regard, the Board places great probative weight on the VA examiners' collective opinions that the Veteran's disorders were not related to his service or to his service-connected right knee disabilities.  The Board observes that all VA examiners considered the Veteran's record and medical history in rendering their opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  The examiners clearly reviewed the claims file and summarized pertinent clinical records, to include the previous examinations and opinions of record, if any, so they were fully aware of the extent of the Veteran's claimed disorders.  Additionally, the VA examiner provided an etiological opinion, complete with the rationale described above.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Consequently, the Board assigns great probative value to the VA examiners' collective opinions.  

With specific regard to the secondary aspect of the Veteran's claims, the Board is cognizant that addendum opinions were necessary to, first, address aggravation and, second, clarify such opinion.  In this regard, after reviewing the record, the April 2015 VA examiner clearly opined that the Veteran's back, right hip, and right ankle disorders were not aggravated by his service-connected right knee disability and provided a sufficient rationale for such opinion based on medical evidence showing no further progression of the Veteran's disorders and that such would most likely be in the same condition with or without the right knee disabilities.  As discussed above, the Board finds the addendum opinion to be sufficient for appellate review and of high probative value.  

Consequently, based on the foregoing opinions, the Board finds that the preponderance of the evidence weighs against finding that the Veteran's back, right hip, and right ankle disorders are related to his military service or that his service-connected right knee disabilities caused or aggravated such disorders beyond the natural progression.  

Moreover, no other evidence of record refutes the VA examiners' opinions.  In this regard, none of the remaining VA treatment records suggests an etiological relationship between the Veteran's current back, right hip, and right ankle disorders and his military service or service-connected right knee disabilities.  As such, given that the medical evidence of record shows that the Veteran's back, right hip, and right ankle disorders are not directly related to his military service, or proximately due to or aggravated by the service-connected right knee disabilities, service connection on a direct or secondary basis is not warranted.

The Board has also considered whether service connection is warranted for the Veteran's low back and right hip disorders on a presumptive basis (as arthritis is shown).  The Board notes, however, the record fails to show that the Veteran's back and right hip manifested arthritis to a degree of 10 percent within the one year following his active duty service discharge in April 1969.  Additionally, as will be further discussed herein, he has not provided a credible account of a continuity of low back symptomatology (notably, he has not reported right hip continuity of symptomatology).  As such, presumptive service connection, to include on the basis of continuity of symptomatology, is not warranted for low back and right hip disabilities.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309, Walker, supra.

The Veteran has also offered his opinion that his low back, right ankle, and right hip disorders are due to service or has been caused or aggravated by his service-connected right knee disabilities.  The Board notes, however, the question of causation and aggravation of a musculoskeletal disorder of the back and right hip, to include degenerative disc or joint disease, and residuals of right ankle fracture involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Davidson, supra; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).   

Additionally, to the extent that the Veteran has contended that he has experienced low back symptomatology since his service discharge, the Board finds such statements to lack credibility and, therefore, accords no probative weight to such contentions.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In this regard, the Veteran reported during the July 2013 examination that he has experienced low back pathology since his injury in service. 

In the instant case, the Board finds the Veteran's statements regarding continuity of symptomatology to be not credible as they are inconsistent with the other evidence of record and were made under circumstances indicating bias or interest.  While the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, the Board may, however, consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  In this regard, on April 1969 discharge examination, the Veteran did not report any back complaints and there was no noted back pathology. Likewise, an April 2008 primary care note documents the Veteran's complaints of back pain for the past 2 years and that such had worsened over the past 6 months, which would place the onset of back pain in approximately 2006, which was 37 years after his service discharge in April 1969.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision).  Finally, the Board observes that in the Veteran's original November 2007 claim, he indicated that he had started experiencing low back pain in the past 2 years. Therefore, the Veteran's statement to the examiner in July 2013, made in connection with his pending claim for VA benefits, that he has experienced low back symptoms since service is inconsistent with the contemporaneous evidence.  As such, the Veteran's lay assertions of continuity of such symptomatology are less credible and persuasive in light of the other evidence of record, and are, in fact, outweighed by this evidence. Consequently, based on the foregoing evidence, the Board finds that the Veteran's statements regarding continuity of low back symptomatology to be not credible. 

The Board finds that the Veterans' low back, right ankle, and right hip disorders are not related to any disease, injury, or incident of service, low back and right hip arthritis did not manifest within one year of service discharge, and such disorders were not caused or aggravated by the Veteran's service-connected right knee disabilities.  Consequently, service connection for such claimed disorders is not warranted. 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for low back, right ankle, and right hip disorders.  As such, that doctrine is not applicable in the instant appeal, and his claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.



ORDER

Service connection for a low back disorder with associated radiculopathy of both lower extremities and sciatica is denied.

Service connection for residuals of right ankle surgery is denied.

Service connection for a right hip disorder is denied.



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


